                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 MICHAEL THOMAS TAREN,                                   MEMORANDUM DECISION
                                                          AND ORDER GRANTING
              Plaintiff,                                DEFENDANTS’ MOTION FOR
                                                          SUMMARY JUDGMENT
        vs.
 STEVE REAVES; MARK ACKER;
 OGDEN CITY; OGDEN CITY POLICE                                Case No. 2:15-cv-333
 DEPARTMENT; OGDEN CITY
 ANIMAL SERVICES; and DOES 1-10,                             Judge Clark Waddoups

              Defendants.


       Before the court is the motion for summary judgment (ECF No. 60) filed by defendants

Steve Reaves, Mark Acker, Ogden City, Ogden City Police Department, and Ogden City Animal

Services (“Defendants”). Plaintiff Michael Taren (“Mr. Taren”) failed to respond to Defendants’

motion. Having reviewed the motion and the pleadings in this action, the court now enters this

order GRANTING Defendants’ motion.

                                        BACKGROUND

       On September 23, 2014, Mr. Taren was parked on the side of a street in Ogden, Utah.

(ECF No. 38, at ¶ 17, Amend. Compl.) His dog, Annie, was with him in the car. Id. Defendant

Officer Reaves approached Mr. Taren’s vehicle, and Mr. Taren drove away, and then abandoned

his car on foot, leaving Annie inside. Id. at ¶ 18. Officer Reaves, or another officer of defendant

Ogden City Police Department, impounded Annie. Id. Annie was thereafter placed in the

custody of the Weber County Animal Shelter. (ECF No. 60-1, at ¶¶ 3–6.) Mr. Taren was

arrested the next day and remained in jail throughout the events that gave rise to his complaint.

(ECF No. 38, at ¶¶ 20 & 24, Amend. Compl.) Thereafter, “sometimes before September 30,
2014,” an acquaintance of Mr. Taren, Mr. Reyna, attempted to retrieve Annie, but Weber County

Animal Shelter would not release her to him. Id. at ¶ 25. Annie was euthanized on September

30, 2014. Id. at ¶ 33. By Amended Complaint filed on August 4, 2017, Mr. Taren alleges that

Defendants violated his rights under the Fourth and Fourteenth Amendments by seizing and

destroying Annie without notice and asks this court to grant him declaratory judgment affirming

that Defendants had a constitutional duty to warn him before Annie was euthanized. Id. at ¶¶

40–63. Defendants move for summary judgment on each of these claims. Defendants’ motion

for summary judgment was filed and mailed to Mr. Taren on January 15, 2019. Mr. Taren has

not responded to the motion.

                                           ANALYSIS

       Summary judgment is proper when the moving party demonstrates that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law. FED. R. CIV.

P. 56(A). A material fact is one that may affect the outcome of the litigation. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party bears the initial burden of

showing an absence of evidence to support the nonmoving party’s case. Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). “Once the moving party meets this burden, the burden shifts

to the nonmoving party to demonstrate a genuine issue for trial on a material matter.” Id. The

court must “view the evidence and draw reasonable inferences therefrom in a light most

favorable to the nonmoving party.” Commercial Union Ins. Co. v. Sea Harvest Seafood Co., 251

F.3d 1294, 1298 (10th Cir. 2001).

       Mr. Taren is proceeding pro se. While the court therefore interprets the allegations in the

complaint liberally, “even pro se litigants must do more than make mere conclusory statements

regarding constitutional claims.” Brown v. Zavaras, 63 F.3d 967, 972 (10th Cir. 1995) (citing



                                                 2
United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir.1994)). And although the court will not

require from Mr. Taren the formality expected of parties proceeding with the representation of

counsel, he “nevertheless must follow the same rules of procedure that govern other litigants.”

Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992) (citation omitted). One of these such rules

is that “‘once a properly supported summary judgment motion is made, the opposing party may

not rest on the allegations contained in his complaint, but must respond with specific facts

showing the existence of a genuine factual issue to be tried.’” Otteson v. United States, 622 F.2d

516, 519 (10th Cir. 1980) (quoting Coleman v. Darden, 595 F.2d 533, 536 (10th Cir. 1979)).

Mr. Taren did not respond to Defendants’ motion for summary judgment, and although the Court

views the allegations of Mr. Taren’s Amended Complaint as true, in determining if summary

judgment is proper, Mr. Taren’s Amended Complaint cannot refute Defendants’ arguments.

   A. Defendants are entitled to summary judgment on Mr. Taren’s first and second
      causes of action because Mr. Taren abandoned Annie and because Defendants did
      not have custody of Annie and were not responsible for her euthanasia.

       Mr. Taren’s first and second causes of action allege that Defendants violated 42 USC §

1983 and the Fourth and Fourteenth Amendments through four actions: 1) impounding Annie; 2)

euthanizing Annie; 3) not providing him notice that Annie would be euthanized; and 4) refusing

to release Annie to his authorized representative. The Fourth Amendment, made applicable to

the States by the Fourteenth Amendment, protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. CONST.

amend. IV. The Fourteenth Amendment guarantees that no State shall “deprive any person of

life, liberty, or property, without due process of law.” U.S. CONST. amend. XIV, § 1. The court

reads Mr. Taren’s pleadings to allege that the first two actions of Defendants violated the Fourth

Amendment and the second two violated the Fourteenth Amendment.



                                                 3
             1. Defendants did not violate Mr. Taren’s Fourth Amendment rights.

        It is uncontested that Defendants took Annie and put her in the custody of the Weber

County Animal Shelter. (ECF No. 38, at ¶ 18, Amend. Compl.; ECF No. 60-1, at ¶¶ 3–6.) This

clearly constitutes a “seizure” under the Fourth Amendment. Mayfield v. Bethards, 826 F.3d

1252, 1256 (10th Cir. 2016) (“‘A “seizure” of property occurs when there is some meaningful

interference with an individual’s possessory interests in that property.’” (quoting United States v.

Jacobsen, 466 U.S. 109, 113 (1984)). The Tenth Circuit has specifically recognized that “it is

unlawful to seize a dog absent a warrant or circumstances justifying an exception to the warrant

requirement.” Id. However, the Tenth Circuit has also recognized that “[w]hen individuals

voluntarily abandon property, they forfeit any expectation of privacy in it that they might have

had. Therefore, a warrantless search or seizure of abandoned property is not unreasonable under

the Fourth Amendment.” United States v. Jones, 707 F.2d 1169, 1172 (10th Cir. 1983) (citations

omitted). Here, it is uncontested that Defendants only seized Annie because Mr. Taren had

abandoned her inside of his car as he fled from the police. (ECF No. 38, at ¶ 18, Amend.

Compl.) Thus, an “exception to the warrant requirement” existed, and it was not unreasonable,

and therefore not a violation of the Fourth Amendment, for Defendants to seize Annie.

        Turning to Mr. Taren’s claim that Defendants violated the Fourth Amendment by

euthanizing Annie, the court finds that Defendants were not responsible for Annie’s death. In his

Amended Complaint, Mr. Taren’s alleges that Defendants impounded Annie with “Ogden

Animal Services” and that “Animal Services killed Annie.” (ECF No. 38, at ¶¶ 18 and 33,

Amend. Compl.) However, Defendants allege that, pursuant to Ogden City Ordinance 13-2-

9(B), 1 they placed Annie in the custody of Weber County Animal Shelter, and that Weber


        1
           Ogden City Ordinance § 13-2-9(B) states that “[t]he animal services coordinator shall place all animals
which he/she takes into custody in the Weber County Animal Shelter. Weber County ordinances and regulations

                                                        4
County Animal Shelter was responsible for Annie’s euthanasia. 2 (ECF No. 60-1, at ¶¶ 3–6.)

Because Mr. Taren has not responded to Defendants’ motion or refuted these assertions, the

court treats them as uncontested. See Otteson, 622 F.2d at 519. Defendants did not euthanize

Annie and had no control over the entity that did euthanize her. They are not therefore

responsible for her death and cannot be found to have violated Mr. Taren’s constitutional rights.

         Even if Defendants had been responsible for Annie’s euthanasia, such action was not a

violation of Mr. Taren’s constitutional rights. As recognized by the Tenth Circuit, “[k]illing a

dog meaningfully and permanently interferes with the owner’s possessory interest. It therefore

constitutes a violation of the owner’s Fourth Amendment rights absent a warrant or some

exception to the warrant requirement.” Mayfield, 826 F.3d at 1256. Again, because Mr. Taren

abandoned Annie, it was not unreasonable under, or a violation of, the Fourth Amendment for

Defendants to euthanize her. See Jones, 707 F.2d at 1172. While the court is sympathetic to the

emotional pain that Mr. Taren suffered as a result of Annie’s death, he simply does not have a

claim against Defendants. Defendants are entitled to summary judgment on Mr. Taren’s claims

that they violated his Fourth Amendment rights.

             2. Defendants did not violate Mr. Taren’s Fourteenth Amendment rights.

         Mr. Taren’s allegations that Defendants violated his rights by not providing notice that

Annie would be euthanized and by refusing to release Annie to his authorized representative

appear to be allegations that Defendants violated the Due Process Clause of the Fourteenth

Amendment. Like Mr. Taren’s claims under the Fourth Amendment, these allegations fail



pertaining to the shelter shall apply.” That ordinance further requires that an animal be placed in custody if it is
“abandoned, neglected or distressed [such that its] health or safety may be threatened should the animal not be readily
placed into protective custody.” When Annie was abandoned in Mr. Taren’s car, her “health or safety [was]
threatened,” and Defendants were therefore required to place her in the custody of the Weber County Animal Shelter.
         2
            Weber County Ordinance § 6-5-4(1) states that “an animal impounded shall be held for a minimum of five
business days before further disposition.”

                                                          5
because Defendants were not responsible for Annie’s euthanasia or for any notification or

procedural requirements that prefaced it.

        Under Ogden City Ordinance § 13-2-9(B), Defendants turned Annie over to the Weber

County Animal Shelter, and it was the Weber County Animal Shelter, who is not a party to this

action, who held and ultimately euthanized Annie. Defendants are not responsible for Weber

County Animal Shelter’s failure to notify Mr. Taren of Annie’s potential euthanasia. 3

        Mr. Taren next argues that that his rights to due process were violated because defendant

Ogden City Animal Services refused to release Annie to his authorized representative, Mr.

Reyna. However, as is discussed above, defendant Ogden City Animal Services did not have

custody of Annie—Weber County Animal Shelter did. Thus, Defendants are not responsible for

Weber County Animal Shelter’s failure to release Annie to Mr. Reyna.

        Finally, Mr. Taren argues that the reason he was not notified of the risk that Annie could

be euthanized, and that Annie was not released to Mr. Reyna, was because on September 23,

2014, defendant Mark Acker wrote on Annie’s Kennel card “If some[]one comes to claim this

dog contact Mark Acker im[m]ediately”; (2) “Please DO NOT release dog without contacting

Ogden Animal”; and (3) “if anyone calls or comes in, get all identification information possible,

just standard procedure.” (ECF No. 38, at ¶ 30, Amend. Compl. (emphasis and edits added by

Mr. Taren).) This note does not prohibit Annie from being released—it merely states that

defendant Mark Acker or defendant Ogden City Animal Services should be contacted before she

was released. This request was reasonable, given that it was made before Mr. Taren was arrested




         3
            The court recognizes that Weber County Ordinance § 6-5-4(1)(a) only requires that “[r]easonable effort
shall be made to notify the owner of any animal wearing a license or other identification,” and that Annie “did not
have any identifying collar or chip.” (ECF No. 38, at ¶ 26, Amend. Compl.) As such the court questions whether
Weber County Animal Shelter was even required, under its ordinance, to notify Mr. Taren that Annie was in its custody
and that she could be euthanized.

                                                         6
and was therefore written with the goal of finding him. Moreover, this note supports

Defendants’ assertions that Weber County Animal Shelter had custody of Annie, as it shows that

on September 23, 2014, the day Annie was seized by Defendants, defendant Ogden City Animal

Services no longer had control over her. Id. Thus, this note does not make Defendants

responsible for Weber County Animal Shelter’s failure to notify Mr. Taren of Annie’s euthanasia

or its failure to release Annie to Mr. Reyna. Defendants are therefore entitled to summary

judgment on Mr. Taren’s claims that they violated his Fourteenth Amendment rights.

   B. Defendants are entitled to summary judgment on Mr. Taren’s claim for declaratory
      judgment.

       Mr. Taren’s final cause of action is for declaratory judgment and seeks a declaration that

Defendants had a duty under the Fourth and Fourteenth Amendments to warn Mr. Taren “that

there was a chance that Defendants may euthanize Annie . . . before Defendants killed her.”

(ECF No. 38, at ¶ 63, Amend. Compl.) As discussed above, Defendants did not kill Annie, and

they were not responsible for her death. They did not therefore have a duty to warn Mr. Taren of

the possibility that she could be euthanized. Indeed, Defendants had no control over whether

Weber County Animal Shelter would euthanize Annie. Defendants are therefore entitled to

summary judgment on Mr. Taren’s request for declaratory judgment.

                                        CONCLUSION

       For the reasons stated above, the court HERBY GRANTS Defendants’ Motion for

Summary Judgment (ECF No. 60).

        DATED this 16th day of May, 2019.

                                                    BY THE COURT:


                                                    _______________________________
                                                    Clark Waddoups
                                                    United States District Judge

                                                7
